DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10947805. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 1-20 of U.S. Patent No. .
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 and 17-20 of U.S. Patent No. 11180968. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 6-13 and 17-20 of U.S. Patent No. 11180968. Thus, the claim limitations although broader are obviously met by patent 11180968.  Therefore, the claims are obviously directed toward the same invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Osbourne 5503230.
Referring to claims 1 and 19, Osbourne discloses a system, comprising: a  production stab body (43); at least one inlet/outlet ( where upper end of element 65 connection to tree 35); a coupler body ( 45) that is a rotatable sub positioned around the stab body, the coupler body being adapted to rotate relative to the stab body; at least one coupling element (49) positioned on the coupler body; and at least one coiled tube (65) positioned around the stab body, the at least one coiled tube being in communication with the at least one coupling element and the at least one inlet/outlet.

Referring to claims 4 ,9 and 21, Osbourne discloses the at least one coupling element (47) is adapted to communicatively connect the at least one line ( electric lines in coupler 49)  extending through the coupler body to a corresponding at least one line (29)  of a first subsea component (19).
Referring to claims 5, 10-11 and 22, Osbourne discloses he inlet/outlet communicatively connects the at least one coiled tube to a corresponding at least one line of a second subsea component ( see col. 4, lines 9-11).
Referring to claims 6 ,12 and 23, Osbourne discloses   the stab body (43) is retained or mounted to the second subsea component (35).
Referring to claims 7 and 24, Osbourne discloses the at least one coiled tube (65) is adapted to flex in response to rotation of the coupler body relative to the stab body.
Referring to claim 8 , 13 and 25, Osbourne discloses the coupler body (45) has an alignment feature (mule shoe 45a) on a radially outer surface thereof.
Referring to claim 14, Osbourne discloses the coupler body (45) is adapted to rotate relative to the stab body in response to engagement of an alignment profile ( at 47) on the coupler body with an alignment feature ( at 33) in the first subsea component, and wherein the rotation of the coupler body is urged by the engagement of the alignment profile with the alignment feature ( see col. 32-45).


Referring to claim 16, Osbourne discloses engaging an alignment feature (mule shoe 45a)  on the coupler body (45) with a complementary alignment feature (33) in the first subsea component to urge rotation of the coupler body relative to the stab body.
Referring to claim 17, Osbourne discloses lowering the stab body (43) and the coupler (45) body relative to the first subsea component (19).
Referring to claim 18, Osbourne discloses communicatively connecting the at least one coiled tube to a corresponding at least one line of a second subsea component via at least one inlet/outlet (see col. 4, lines 9-11).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672